Order
PER CURIAM:
Dawn Plummer appeals the judgment of the Circuit Court of Saline County, which upheld the ruling of the Board of Education of Marshall School District terminating her employment. In five points on appeal, Plummer argues reversible error because she claims her due process rights were violated by an unfair and partial hearing and the Board’s decision to terminate her was not supported by competent and substantial evidence. We affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling today. Rule 84.16(b).